Opinion oe the Court by
Judge Williams:
There' were but two witnesses sworn in the case, Tesler and Hoffman, and their evidence does not conflict, but is consistent and harmonious. Hoffman corroborates Tesler as far as the latter deposes.
*398If the jury gave credit to Hoffman their verdict should have-been for the defendants; if they did not, then the plaintiff had not sustained his right of action by evidence, and the jury should have found against him.
In any view of this evidence, the jury should have found for appellants, and because they found for appellee the court should have awarded a new trial.
Wherefore, the judgment is reversed, with directions to award a new trial, .and for further proceedings.